Citation Nr: 9903875	
Decision Date: 02/11/99    Archive Date: 02/17/99

DOCKET NO.  97-27 848	)	DATE
	)
	)

On appeal from the
U. S. Department of Veterans Affairs (VA) Regional Office 
(RO) 
in New York, New York


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, to include schizophrenia.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Henriquez, Associate Counsel


INTRODUCTION

The veteran had active service from June 1985 to June 1989.  
This appeal arises from an August 1996 rating action in which 
the RO denied service connection for schizophrenia.  The 
veteran was afforded a hearing before an RO hearing officer 
in September 1997.  A transcript of the hearing is of record.  
The hearing officer's decision is contained in a December 
1997 Supplemental Statement of the Case (SSOC).

In her September 1997 substantive appeal (Form 9) to the 
Board of Veterans' Appeals (Board), the veteran requested a 
hearing before a Member of the Board in Washington, D.C.  In 
a subsequent statement dated in April 1998, the veteran 
indicated that she wanted a hearing before a Member of the 
Board at the RO.  In a statement dated in December 1998, the 
veteran canceled the hearing request and requested that her 
file be sent to the Board for appellate consideration. 


REMAND

The veteran contends, in effect, that she should be service 
connected for schizophrenia which had its onset in service.  
A review of the service medical records reveals that there 
were no findings, diagnoses, or treatment of  schizophrenia 
or any other acquired psychiatric disorder during service.

VA clinical records dated in 1996 and thereafter indicate the 
presence of schizophrenia. 

A memorandum dated in March 1997 was received from a VA 
physician.  The physician stated that he had been treating 
the veteran's psychotic illness over the last several months 
and that it should be noted that her psychotic illness dates 
back to her time in service when she abused alcohol in order 
to self medicate her psychosis.  

At a September 1997 hearing before an RO hearing officer, the 
veteran testified that she first noticed psychiatric symptoms 
in service in October1987.  She further testified that she is 
in receipt of Social Security disability benefits for 
schizophrenia.  However, the award letter and the medical 
records supporting the award of the Social Security 
disability benefits have not been associated with the claims 
folder.  The U.S. Court of Veterans Appeals (Court) has held 
that that in such instances, and with regard to the issue 
before the Board on appeal, the award letter and medical 
records underlying the award of Social Security disability 
benefits must be obtained and reviewed by the VA.  Massors v. 
Derwinski, 2 Vet. App. 181 (1992); Murincsak v. Derwinski, 2 
Vet. App. 363 (1992).  

The Board has noted that in October 1997, the RO sent a 
letter to the Social Security Administration requesting 
records referable to the award of Social Security disability 
benefits.  There is no indication of a response from the 
Social Security Administration.  In October 1997, the RO did 
obtain additional VA clinical records.  These records include 
a hospital summary for the period May 1993 to July 1993 
showing a diagnosis of schizophrenia.

Accordingly, the case is REMANDED to the RO for the following 
action:

1.  The RO should contact the veteran and 
ask her whether she has received any 
treatment for schizophrenia since 
September 1997, the date of the most 
recent treatment record found in the 
claims folder.  Based on her response, 
the RO should obtain copies of all 
records of treatment from identified 
source(s), and associate them with the 
claims folder.  

2.  The RO should contact the Social 
Security Administration and obtain a copy 
of all medical records underlying the 
reported award of Social Security 
disability benefits to the veteran, and 
associate them with the claims folder.  

3.  The veteran should be accorded a VA 
psychiatric examination to determine the 
date of onset and etiology of her current 
psychosis.  The claims folder including a 
copy of this remand must be furnished to 
the VA physician for review prior to the 
examination and he should state in his 
report that the claims folder has been 
completely reviewed.  All clinical 
findings should be reported in detail.  
At the conclusion of the examination, he 
must provide an opinion as to whether it 
is at least as likely as not that a 
psychosis developed during service, or 
within the first post service year, or 
whether the current psychosis is 
otherwise related to service.

4.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
aforementioned development action has 
been conducted and completed in full.  If 
any development is incomplete, 
appropriate corrective action is to be 
implemented.

If the determination remains adverse to the veteran, both she 
and her representative  should be provided with an SSOC.  
They should be given the opportunity to respond within the 
applicable time.  Thereafter, the case should be returned to 
the Board, if in order.  The appellant need take no action 
unless otherwise notified.  The purpose of this remand is to 
procure clarifying data and comply with a precedent Court 
decision.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	BRUCE E. HYMAN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (1998).



- 4 -


